Citation Nr: 0601034	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-18 055	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
June 1952.  He died in March 2002.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied her claims for 
service connection for the cause of his death and for DIC 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  
In January 2003, as support for her claims, she testified at 
a hearing at the RO before a local Decision Review Officer 
(DRO).  A transcript of that proceeding has been associated 
with the claims file.

In July 2004, the Board denied the claim for service 
connection for the cause of the veteran's death, and then 
remanded the claim for DIC benefits to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
to issue a letter informing the appellant of the Veterans 
Claims Assistance Act (VCAA) and its attendant duty to notify 
and assist provisions.  The AMC sent the requested 
correspondence in August 2004, and in August 2005 issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the DIC claim.  The case was then returned to the 
Board for further appellate review.




FINDINGS OF FACT

1.	The appellant has received comprehensive notice of the 
type of evidence required to substantiate her DIC claim, 
including whose responsibility - hers or VA's, it was to 
obtain supporting information and evidence.  Moreover, all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.	The veteran's service-connected residuals of a shell 
fragment wound of the head, with a retained foreign body, was 
not of the degree of severity that it was totally disabling 
on a continuous basis during the 10 years immediately 
preceding his death, and service connection was not in effect 
for any other disability during his lifetime.   


CONCLUSION OF LAW

The criteria are not met for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.5, 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the appellant has received comprehensive 
notification of the evidence needed to substantiate her claim 
for DIC.  The record reflects that the RO initially provided 
her with an April 2002 letter pertaining to her recent claim 
for death benefits, which provided notice of the enactment of 
the VCAA and identified the information and evidence not of 
record that was needed in order to substantiate the matters 
on appeal.  This correspondence also notified her of the 
information and evidence that VA would seek to provide, and 
that which she was expected to provide herself.  See 
Quartuccio, 16 Vet. App. at 186-87.  

In July 2004, the Board observed that the appellant had not 
yet received a comprehensive VCAA notice letter that 
specifically concerned the claim on appeal for DIC benefits 
under 38 U.S.C.A. § 1318.  Thereafter, the AMC, consistent 
with the Board's remand request, sent the appellant an August 
2004 letter that identified the information and evidence 
needed to substantiate the claim, and informed the appellant 
as to the evidence that VA would attempt to obtain and that 
which she was expected to provide.  This August 2004 letter 
also specifically requested that she submit any evidence in 
her possession pertaining to her claim, and thus met the 
fourth and final "element" for adequate VCAA notice under 
the requirements specified above.  

Additional notice documents sent to the appellant include the 
September 2002 statement of the case (SOC) and March 2003 and 
August 2005 SSOCs, which set forth the legal criteria for 
establishing entitlement to DIC under section 1318, and also 
included citation to 38 C.F.R. § 3.159, the regulation that 
sets forth the procedures by which VA will assist a claimant 
in the development of a claim for compensation benefits.  
Accordingly, based upon the information set forth in the 
above letters, the appellant has been provided satisfactory 
VCAA notice in accordance with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Pelegrini II.  

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

The initial VCAA notice letter sent to the appellant in April 
2002 was consistent with the timing requirements set forth 
above -- i.e., receipt of notice letter before initial 
adjudication of the claim on appeal.  However, the August 
2004 correspondence was received after the May 2002 RO rating 
decision on appeal, and thus, this subsequent letter did not 
meet the definition of timely VCAA notice under Peligrini II.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
But the RO has taken sufficient measures to provide the 
appellant with comprehensive VCAA notice, such that any 
defect in the timing of notice in this instance has not been 
detrimental to the evidentiary development of her claim.  
Bear in mind that the AMC provided the appellant with the 
August 2004 correspondence following the Board's July 2004 
remand request for a notice letter that specifically 
addressed the claim for DIC benefits under section 1318, and 
that the appellant had ample opportunity to respond with any 
additional evidence and/or argument prior to the AMC's 
issuance of the August 2005 SSOC.  She did not submit or 
otherwise identify any existing evidence relevant to her 
claim in response to this notice letter.  Also, the July 2004 
remand itself identified the essential role of the VCAA duty 
to notify and assist with respect to development of the claim 
on appeal, including the opportunity for the appellant to 
submit any further relevant evidence.  

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the appellant 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of 
... claim by VA ") (citing Pelegrini II, 18 Vet. App. at 
122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the appellant with the development of her 
claim.  In this regard, the RO has obtained the veteran's 
service medical records (SMRs), and his VA outpatient and 
hospitalization records.  The RO has also contacted the 
National Archives and Records Administration to obtain any 
additional in-service hospitalization records, however, these 
records were not available.  The appellant has submitted 
copies of the veteran's service personnel records, and 
various personal statements.  She has also provided testimony 
at a hearing before a local DRO at the RO.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

II.	Legal Analysis

Under 38 U.S.C.A. § 1318, DIC benefits may be awarded to a 
surviving spouse or child of a deceased veteran in the same 
manner as if the veteran's death were service-connected.  DIC 
benefits under this section are available where the deceased 
veteran was in receipt of or entitled to receive (or but for 
the receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling for a period of not 
less than 5 years from the date of such veteran's discharge 
or other release from active duty.  38 U.S.C.A. § 1318(b)(1).  

Effective January 21, 2000, the VA regulation implementing 
the above statutory provision, 38 C.F.R. § 3.22, provides 
that even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if at the time of death, he was receiving, 
or was entitled to receive, compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death or totally disabling continuously 
since release from active duty and for at least 5 years 
immediately preceding death.  See 38 C.F.R. § 3.22 (a) 
(emphasis added).  Pursuant to 38 C.F.R. § 3.22(b)(3), the 
term "entitled to receive" means that at the time of death, 
the veteran had previously applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(c) provides 
that for purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability.

The version of 38 C.F.R. § 3.22 in effect prior to January 
21, 2000, provided for DIC under 38 U.S.C.A. § 1318 if the 
veteran was in receipt of or "for any reason" was not in 
receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, or from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death.  
See 38 C.F.R. § 3.22(a)(2).

In view of the "for any reason" language of the earlier 
version of 38 C.F.R. § 3.22, the Court of Appeals for 
Veterans Claims (Court) in a series of decisions interpreted 
this regulation as providing for an award of DIC if it is 
established that the veteran "hypothetically would have been 
entitled" to receive compensation for a total disability 
rating for service-connected disability (to include as due to 
a TDIU) for a period of 10 years immediately preceding death, 
based upon consideration of the "evidence in the veteran's 
claims file or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable."  
Green v. Brown, 10 Vet. App. 111 (1997).  See also Carpenter 
v. West, 11 Vet. App. 140 (1998), Wingo v. West, 11 Vet. App. 
307 (1998), and Cole v. West, 13 Vet. App. 268 (1999).   



In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1635 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a legal 
challenge to the revised version of 38 C.F.R. § 3.22, and 
determined that there was a conflict between VA's 
interpretation of that regulation, and 38 C.F.R. § 20.1106 
(which enabled an identical statute, 38 U.S.C.A. 
§ 1311(a)(2)), in that these regulations had been interpreted 
differently regarding whether claims based upon 
"hypothetical entitlement" were permitted.  
The Federal Circuit then remanded the case for VA to provide 
further rationale for its interpretation of 38 U.S.C.A. § 
1318, and stayed adjudication of all proceedings involving 
claims for DIC under this statutory provision where the 
outcome was dependent on the revised 38 C.F.R. § 3.22, 
pending expedited rulemaking.  On April 5, 2002, VA amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations for benefits under 38 
U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  This amendment to 38 C.F.R. § 20.1106 was 
consistent with the revisions to 38 C.F.R. § 3.22 to preclude 
entitlement to DIC benefits on an identical basis.

In a supplemental precedent decision since issued, National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), the Federal Circuit held that VA could properly construe 
the "entitled to receive" language of 38 U.S.C.A. § 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of these statutes to bar filing of new 
claims, in other words, claims where no claim had been filed 
during the veteran's life or the claim had been denied and 
was not subject to reopening, i.e., "hypothetical 
entitlement" claims.  The Federal Circuit also held that VA 
had provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 
1379-80.  The Federal Circuit then confirmed the removal of 
the previous stay on most claims before VA involving 
entitlement to DIC benefits under section 1318, with the 
exception of the issue of whether of new and material 
evidence may provide a basis for a total disability rating, 
based upon the reopening of a prior final VA rating decision 
(similar to the provision at 38 C.F.R. § 3.22(b)(3) for 
establishing a total disability rating based upon CUE in a 
previous decision).

And as for this particular case at hand, based upon a 
comprehensive review of the evidence of record, the Board 
finds that DIC benefits under the provisions of 38 U.S.C.A. § 
1318 are not warranted.  

The record reflects that the veteran was deemed service-
connected for the residuals of a shell fragment wound of the 
head with a retained foreign body during his lifetime, and 
that he had been in receipt of a 10 percent rating for this 
condition since the November 29, 1956 effective date of the 
grant of service connection.  This rating was awarded in an 
April 1958 Board decision, following the veteran's claim for 
a rating higher than the noncompensable evaluation assigned 
pursuant to the August 1957 RO decision that initially had 
established service connection for a shell fragment wound -- 
however, he did not file any subsequent claims for increase 
since the Board's decision.  Thus, the requirement for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 that at 
least one service-connected disability must have been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, clearly has not been 
met in this instance.  



Furthermore, there is no indication this case involves any of 
the circumstances under which the veteran may be deemed to 
have been "entitled to receive" VA compensation benefits at 
the total disability level prior to his death, even though he 
did not actually receive these benefits, as defined under the 
current version of 38 C.F.R. § 3.22, such as the result of 
the withholding of compensation to offset indebtedness, the 
receipt of military or retirement pay, or payment of 
compensation to dependents.   

The appellant also has not alleged that total disability 
compensation would have been awarded but for CUE in a prior, 
final VA rating decision, in accordance with 38 C.F.R. § 3.22 
(b)(3).  The Board emphasizes that CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 3.105a; Baldwin v. West 13 Vet. 
App. 1, 5 (1999).  See also Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  The pleading requirements for raising a 
claim for CUE, include some degree of specificity as to what 
the alleged error is, and unless such error is obviously CUE 
on its face, an explanation as to why the result would have 
been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) ("...simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."); Damrel v. Brown, 
6 Vet. App. 242 (1994) (alleged errors involving improperly 
weighed and evaluated evidence, did not rise to level of 
claim for CUE in context of claimant's attempt to establish 
entitlement to DIC benefits under section 1318).  

In statements provided to the RO and her January 2003 hearing 
testimony, the appellant has contended that the appropriate 
rating for the veteran's service-connected residuals of his 
in-service head trauma during his lifetime would have been a 
total disability evaluation, and further, that he also should 
have been awarded service connection and a total disability 
evaluation for a psychiatric disability, including post-
traumatic stress disorder (PTSD).  This general statement in 
and of itself, however, is not tantamount to an allegation of 
CUE in a prior VA decision, and in particular, the previous 
April 1958 Board decision that granted a 10 percent rating 
(although no higher rating) for the veteran's residuals of a 
shell fragment wound, and also denied a claim for service 
connection for a neuropsychiatric disorder.  See Fugo, 6 Vet. 
App. at 43-44.  See, too, 38 C.F.R. §§ 20.1400, and 20.1404 
(specifying additional procedural requirements for filing a 
motion for revision of a Board decision on the basis of CUE).  
Rather, the information and allegations presented with regard 
to the degree of severity of his residuals of a shell 
fragment wound, and the manifestation of a psychiatric 
disability after his discharge from military service, are in 
substance identical to a claim of "hypothetical 
entitlement" as the basis for DIC benefits.  
And for the reasons discussed above, this is no longer a 
viable theory of entitlement under the provisions of 38 
U.S.C.A. § 1318.    

Also relevant to the disposition of the claim on appeal is 
that there is no indication, or allegation as to the 
existence of, new and material evidence that would warrant 
reopening the previously denied claim for service connection 
for a psychiatric disorder.  See NOVA II, 314 F.3d at 1380 
(involving continued stay for claims for DIC benefits based 
upon allegation of receipt of new and material evidence).         

Under Sabonis v. Brown, 6 Vet. App. 426 (1994), in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal 
merit.  The present case involves such circumstances as 
outlined above -- the legal requirements for entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been 
met, and hence, there is no basis upon which the claim on 
appeal can be granted.  




ORDER

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


